NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ROLAND CARLY SAINTLOT,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-2522
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; George C. Richards,
Judge.



PER CURIAM.

             Affirmed. See Saintlot v. State, 190 So. 3d 641 (Fla. 2d DCA 2016) (table

decision); Saintlot v. State, 97 So. 3d 227 (Fla. 2d DCA 2012) (table decision); Steward

v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Coke v. State, 955 So. 2d 1216 (Fla. 4th

DCA 2007); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.